 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        ANITA SUMERIX, f/k/a ANITA K.                     CASE NO. 3:19-cv-05976-RBL
 9      STRONG,
                                                          ORDER ON DEFENDANT UNITED
10                             Plaintiff,                 STATES OF AMERICA’S MOTION
                v.                                        TO DISMISS
11
        THE UNITED STATES of AMERICA;
12      SHERIDAN LOGISTICS, INC., an
        Alabama Corporation,
13
                               Defendant.
14

15
                                            INTRODUCTION
16
            THIS MATTER is before the Court on Defendant United States of America’s Motion to
17
     Dismiss under Rule 12(c). Dkt. # 18. This case arises out of an injury that Plaintiff Anita
18
     Sumerix sustained while working as a truck driver for Defendant Sheridan Logistics, Inc.
19
     Complaint, Dkt. # 1, at 4. On March 21, 2017, Sumerix arrived at Naval Base Kitsay, Keyport to
20
     pick up a load, as she had done about 50 times before. Id. Those previous times, Sheridan had
21
     scheduled two drivers to arrive simultaneously so they could assist each other in securing the
22
     loads. Id. However, that was not the case on March 21. Id.
23

24

     ORDER ON DEFENDANT UNITED STATES OF
     AMERICA’S MOTION TO DISMISS - 1
 1          Sumerix alleges that she spoke with a U.S. Navy representative upon arrival (Jane Doe)

 2   who “told Ms. Sumerix that they had never had a female truck driver or a solo driver before” and

 3   thus offered to have other Navy representatives (John Does 1-3) “assist her in securing and

 4   tarping her load.” Id. Sumerix accepted this offer and John Does 1-3 helped her load her cargo.

 5   Id. However, rather than stay to help Sumerix tarp her load, these three men apparently wandered

 6   off. Id. Sumerix tried to tarp the load herself, which she alleges required her to climb onto the

 7   trailer to move the tarp. Id. at 5. While Sumerix was on the trailer, a gust of wind knocked her off

 8   and she was seriously injured. Id.

 9          In her one claim for negligence, Sumerix asserts that the U.S. (through its agents) owed

10   her a duty of care both because she was a business invitee injured on U.S. property and because

11   Navy representatives undertook an affirmative duty by agreeing to assist her with loading. Id. at

12   5-6. In its Motion, the U.S. argues that the injury Sumerix suffered was outside the scope of any

13   duty the U.S. owed Sumerix as an invitee because she was not harmed by a condition on U.S.

14   property. The U.S. further argues that it did not undertake an affirmative duty to protect Sumerix

15   because there was not any imminent danger when Jane Doe offered to help Sumerix and Sumerix

16   did not detrimentally rely on the Jane Doe’s offer of assistance.

17                                             DISCUSSION

18   1.     Legal Standard

19          Under Rule 12(c), “[a]fter the pleadings are closed - but early enough not to delay trial - a

20   party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Judgment on the

21   pleadings is properly granted when, accepting all factual allegations in the complaint as true,

22   there is no issue of material fact in dispute, and the moving party is entitled to judgment as a

23   matter of law. Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “Analysis under

24

     ORDER ON DEFENDANT UNITED STATES OF
     AMERICA’S MOTION TO DISMISS - 2
 1   Rule 12(c) is substantially identical to analysis under Rule 12(b)(6) because, under both rules, a

 2   court must determine whether the facts alleged in the complaint, taken as true, entitle the plaintiff

 3   to a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (internal

 4   citation and quotations omitted). The plaintiff must allege a claim that is plausible on its face,

 5   meaning “the court [can] draw the reasonable inference that the defendant is liable for the

 6   misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Although the court must

 7   accept as true the Complaint’s well-pled facts, conclusory allegations of law and unwarranted

 8   inferences will not defeat a Rule 12(c) motion. Vazquez v. L. A. County, 487 F.3d 1246, 1249

 9   (9th Cir. 2007); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

10          On a 12(c) motion, “a district court should grant leave to amend even if no request to

11   amend the pleading was made, unless it determines that the pleading could not possibly be cured

12   by the allegation of other facts.” Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F.2d 242,

13   247 (9th Cir. 1990). However, where the facts are not in dispute, and the sole issue is whether

14   there is liability as a matter of substantive law, the court may deny leave to amend. Albrecht v.

15   Lund, 845 F.2d 193, 195–96 (9th Cir. 1988).

16          Under the Federal Tort Claims Act, a defendant is liable “in the same manner and to the

17   same extent as a private individual under like circumstances . . . .” 28 U.S.C. § 2674. Because the

18   alleged injury in this case occurred in the State of Washington, Washington law applies. See 28

19   U.S.C. § 1346(b)(1); McCall v. U.S. Dept’ of Energy, 914 F.2d 191, 193 (9th Cir. 1990). Under

20   Washington law, “[a] cause of action for negligence requires the plaintiff to establish (1) the

21   existence of a duty owed; (2) breach; (3) injury; and (4) proximate cause between the breach and

22   the injury.” Ford v. Red Lion Inns, 67 Wash. App. 766, 769 (1992).

23

24

     ORDER ON DEFENDANT UNITED STATES OF
     AMERICA’S MOTION TO DISMISS - 3
 1   2.     Duty to Business Invitees

 2          “In actions involving premises liability, the plaintiff’s status as either an invitee, licensee,

 3   or trespasser determines the scope of the duty of care owed by the owner or occupier of the

 4   property.” Zenkina v. Sisters of Providence in Wash., Inc., 922 P.2d 171, 173 (Wash. Ct. App.

 5   1996) (internal citations omitted). Whether a defendant owes a duty is a question of law properly

 6   resolved by the court. Red Lion Inns, 67 Wash. App. at 769. The parties properly agree that

 7   Sumerix was an invitee because she was on U.S. property for purposes related to the business of

 8   the owner. Id.; see also Morris v. Vaagen Bros. Lumber, 130 Wash. App. 243, 249 (2005)

 9   (“Employees of an independent contractor are invitees on the premises of the landowner.”).

10          Under Washington law, “[a] possessor of land is subject to liability for physical harm

11   caused to his invitees by a condition on the land if, but only if, he (a) knows or by the exercise of

12   reasonable care would discover the condition, and should realize that it involves an unreasonable

13   risk of harm to such invitees, and (b) should expect that they will not discover or realize the

14   danger, or will fail to protect themselves against it, and (c) fails to exercise reasonable care to

15   protect them against the danger.” Kamla v. Space Needle Corp., 147 Wash. 2d 114, 125–26, 52

16   P.3d 472, 478 (2002) (quoting Restatement Second of Torts § 343). In addition, “[a] landowner is

17   liable for harm caused by an open and obvious danger if the landowner should have anticipated

18   the harm, despite the open and obvious nature of the danger.” Id. at 478.

19          However, the duty to invitees is rooted in the property owner’s responsibility for

20   conditions on their property. In Morris v. Vaagen Bros. Lumber, for example, the decedent was

21   killed when he was disassembling sawmill equipment that was providing structural support to a

22   building, which collapsed when the equipment was removed. 130 Wash. App. at 246, 250. The

23   court affirmed dismissal of the plaintiff’s claim because the equipment, which allegedly caused

24

     ORDER ON DEFENDANT UNITED STATES OF
     AMERICA’S MOTION TO DISMISS - 4
 1   the death, was “not a condition on the land.” Id. at 250; see also Ganno v. Lanoga Corp., 119

 2   Wash. App. 310, 316 (2003) (dismissing claim where defendant did not secure a wooden beam

 3   after placing it in plaintiff’s truck because there was “no evidence that a condition or activity on

 4   [the defendant’s] property caused [the plaintiff’s] injury.”).

 5          Here, Sumerix’s claim cannot find support in a business invitee theory of liability. The

 6   alleged source of Sumerix’s injury was not any condition unique to the U.S.’s property, but

 7   rather a combination of her own vehicle and a natural weather occurrence. Sumerix could have

 8   sustained the same injury if she had tried to tarp her load alone in any other location; she does

 9   not allege, for example, that the Navy facility had an uneven surface that impacted her footing or

10   a hole in the wall that created a wind tunnel. Imposing liability on the property owner in this

11   situation would thus be equivalent to imposing liability on a homeowner when an independent

12   contractor’s defective saw injured them. In both situations, the danger has nothing to do with the

13   property and everything to do with what the plaintiff brought onto the property from the outside.

14   Sumerix’s claim based on an invitee theory of liability therefore fails.

15   3.     Affirmative Duty/Rescue Doctrine

16          “[L]iability can arise from the negligent performance of a voluntarily undertaken duty.”

17   Folsom v. Burger King, 135 Wash. 2d 658, 676 (1998). “A person who voluntarily promises to

18   perform a service for another in need has a duty to exercise reasonable care when the promise

19   induces reliance and causes the promisee to refrain from seeking help elsewhere.” Id. (citing

20   Brown v. MacPherson’s, Inc., 86 Wash.2d 293, 299 (1975)). The Washington Supreme Court

21   has held that reliance is the “linchpin” of this so-called “rescue doctrine.” Osborn v. Mason Cty.,

22   157 Wash. 2d 18, 25 (2006) (en banc). “No duty can exist under the rescue doctrine without this

23   privity of reliance.” Id.; see also Folsom, 135 Wash. 2d at 677 (finding to duty under rescue

24

     ORDER ON DEFENDANT UNITED STATES OF
     AMERICA’S MOTION TO DISMISS - 5
 1   doctrine due to lack of reliance). The rescue doctrine also requires that the defendant “knows a

 2   danger is present” before they attempt to aid the person in need. Folsom, 135 Wash. 2d at 677.

 3   Indeed, Washington courts have held that the danger “must be imminent.” French v. Chase, 48

 4   Wash. 2d 825, 830 (1956) (citing Hawkins v. Palmer, 29 Wash. 2d 570 (1947)).

 5           Sumerix’s affirmative duty/rescue doctrine theory of liability suffers from two fatal

 6   flaws. First, while the Navy representatives may have undertaken to assist Sumerix in securing

 7   her load, they did not undertake a duty to protect Sumerix from an imminent, or even apparent,

 8   danger. Sumerix does not allege that there was any ascertainable danger when the Jane Doe

 9   offered to assist Sumerix, nor does she allege that anyone promised to do anything more than

10   help her out with a task that is difficult for one person. Indeed, the catalyst for Sumerix’s

11   injury—a gust of wind—is not alleged to have been a threat when the Navy representatives

12   undertook to help Sumerix.

13           Second, and more importantly, Sumerix does not and cannot plausibly allege that she

14   detrimentally relied on the Navy representatives’ offer of assistance. Sumerix does not allege that

15   she cancelled plans to obtain help from elsewhere as a result of the Jane Doe’s offer, nor does

16   she claim that her decision to tarp the trailer alone was in any way compelled by the John Does

17   leaving prematurely (the fact that she was able to contact her employer and get help after falling

18   shows that she could have called earlier to arrange help with the tarp). Instead, after the John

19   Does left, Sumerix was back in the same position she would have been in had no one offered to

20   help in the first place. This is the opposite of reliance.

21           Indeed, this case is different in kind from those where courts have found an affirmative

22   duty based on reliance. See, e.g., Meneely v. S.R. Smith, Inc., 101 Wash. App. 845, 860 (2000)

23   (promulgator of pool safety standard had duty because manufacturers relied on standards for

24

     ORDER ON DEFENDANT UNITED STATES OF
     AMERICA’S MOTION TO DISMISS - 6
 1   information on safe combinations of pools and diving boards); Brown v. MacPherson’s, Inc., 86

 2   Wash. 2d 293, 300, 545 P.2d 13, 18 (1975) (finding duty where a third party relied on the state’s

 3   promise to warn the decedent of danger). While Sumerix argues that the discovery process will

 4   “illuminate” how the Navy representatives’ promise “prevented [Sumerix] from obtaining other

 5   assistance,” this does not seem possible. Opposition, Dkt. # 19, at 5. Sumerix’s decision to tarp

 6   her trailer alone could not logically or plausibly have been induced by the Navy representatives’

 7   attempt to help her earlier. Consequently, her negligence claim cannot succeed.

 8                                            CONCLUSION

 9          For the above reasons, the Court GRANTS the U.S.’s Motion to Dismiss. Further,

10   because the Court concludes that Sumerix’s theories of liability with respect to the U.S. are

11   legally deficient, she cannot amend her complaint to remedy them. The dismissal is with

12   prejudice and without leave to amend.

13          IT IS SO ORDERED.

14          Dated this 30th day of March, 2020.



                                                          A
15

16
                                                          Ronald B. Leighton
17                                                        United States District Judge

18

19

20

21

22

23

24

     ORDER ON DEFENDANT UNITED STATES OF
     AMERICA’S MOTION TO DISMISS - 7
